Pish, O. J.
1. A party is not entitled to a continuance because one has been previously granted to his opponent and none has been granted to him.
2. Nor can a party have a case continued because of his own unexplained absence from the court, although he may be the main witness in his own behalf and his counsel may not be prepared to go to trial in his absence.
3. Parol evidence as to the contents of a written instrument is not admissible without first showing that the writing itself can' not be produced in court.
4. Under the admissions in the defendant’s answer, and the evidence in the case, the verdict for the plaintiff was fully authorized; and there was no error in refusing to grant a new trial.

Judgment afp/rmed.


All the Justices concur.